Title: To James Madison from Samuel Smith, 4 March 1811 (Abstract)
From: Smith, Samuel
To: Madison, James


4 March 1811, Washington. “My excellent young friend Mr. John Skinner of Annapolis, (who I believe was presented to you by Mr. Duvall) intends going to the Western Country. He wishes to commence his Career there in Some public Employ.” Skinner’s legal studies and service as a clerk in the state legislature qualify him for a secretary’s position, and his “connections & family are among the most respectable in Calvert County.”
